Case 2:17-cv-08544-GW-MRW Document 65 Filed 05/06/19 Page 1 of 3 Page ID #:391




   1 STEPHEN M. DONIGER (State Bar No. 179314)
     stephen@donigerlawfirm.com
   2 SCOTT ALAN BURROUGHS (State Bar No. 235718)
     scott@donigerlawfirm.com
   3 DAVID R. SHEIN (State Bar No. 230870)
     david@donigerlawfirm.com
   4 DONIGER / BURROUGHS
     603 Rose Avenue
   5 Venice, California 90291
     Telephone: (310) 590-1820
   6 Attorneys for Plaintiff
   7 KELLY M. KLAUS (State Bar No. 161091)
     kelly.klaus@mto.com
   8 MELINDA E. LEMOINE (State Bar No. 235670)
     melinda.lemoine@mto.com
   9 GRANT R. ARNOW (State Bar No. 316497)
     grant.arnow@mto.com
  10 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
  11 Fiftieth Floor
     Los Angeles, California 90071-3426
  12 Telephone: (213) 683-9100
     Facsimile: (213) 687-3702
  13
     Attorneys for Defendants
  14
  15                         UNITED STATES DISTRICT COURT

  16          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  17
       JAIME CIERO,                                Case No. 2:17-cv-08544 GW (MRWx)
  18
                  Plaintiff,                       STIPULATION FOR DISMISSAL
  19                                               WITH PREJUDICE
            vs.
  20                                               Judge:     Hon. George H. Wu
       THE WALT DISNEY COMPANY;
  21   DISNEY ENTERPRISES, INC.;
       WALT DISNEY MOTION PICTURES
  22   GROUP; WALT DISNEY PICTURES;
       WONDERLAND MUSIC COMPANY,
  23   INC.; DISNEY MUSIC PUBLISHING;
       KRISTEN ANDERSON LOPEZ;
  24   ROBERT LOPEZ; IDINA MENZEL;
       DEMI LOVATO; and DOES 1 through
  25   10,
  26              Defendants.
  27
  28

                               STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:17-cv-08544-GW-MRW Document 65 Filed 05/06/19 Page 2 of 3 Page ID #:392




   1        Plaintiff Jaime Ciero and Defendants The Walt Disney Company; Disney
   2 Enterprises, Inc.; Walt Disney Motion Pictures Group, Inc.; Walt Disney Pictures;
   3 Wonderland Music Company, Inc.; ABC, Inc. d/b/a Walt Disney Records; Disney
   4 Interactive, Inc.; Buena Vista Home Entertainment, Inc.; Kristen Anderson-Lopez;
   5 and Robert Lopez, by and through their undersigned counsel and pursuant to Federal
   6 Rule of Civil Procedure 41(a)(2), hereby stipulate that the above-captioned action,
   7 including all claims raised in the Second Amended Complaint filed therein, shall be
   8 and hereby are dismissed with prejudice. Such claims against Idina Menzel and
   9 Demi Lovato were already voluntarily dismissed at Docket Nos. 41 and 42, and are
  10 also now dismissed with prejudice, ending this action. Each side to bear its own
  11 costs and attorneys’ fees.
  12
  13 DATED: May 6, 2019                   Respectfully submitted,
  14
                                          DONIGER / BURROUGHS
  15
  16
  17                                      By:        /s/ Stephen M. Doniger
  18                                           STEPHEN M. DONIGER
                                          Attorneys for Plaintiff
  19
  20
                                          MUNGER, TOLLES & OLSON LLP
  21
  22
  23                                      By:        /s/ Melinda LeMoine
  24                                           MELINDA LeMOINE
                                          Attorneys for Defendants
  25
  26
  27
  28

                                                -2-
                            STIPULATION FOR DISMISSAL WITH PREJUDICE
Case 2:17-cv-08544-GW-MRW Document 65 Filed 05/06/19 Page 3 of 3 Page ID #:393




   1                             FILER’S ATTESTATION
   2        I, Stephen M. Doniger, am the ECF user whose identification and password
   3 are being used to file this STIPULATION FOR DISMISSAL WITH
   4 PREJUDICE. Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that the
   5 other above-named signatory concurs in this filing.
   6
   7 DATED: May 6, 2019
   8
   9
  10                                          /s/ Stephen M. Doniger
                                              STEPHEN M. DONIGER
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -3-
                            STIPULATION FOR DISMISSAL WITH PREJUDICE
